     Case: 1:20-cv-00671 Document #: 26 Filed: 03/16/20 Page 1 of 2 PageID #:79




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION



CARTER PAGE, et al.,

                            Plaintiffs,

v.                                                  Case No. 1:20-CV-00671

DEMOCRATIC NATIONAL COMMITTEE;
DNC SERVICES CORPORATION;                           Hon. Harry D. Leinenweber
PERKINS COIE LLP; MARC ELIAS; AND
MICHAEL SUSSMANN,

                            Defendants.


          DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT

       Pursuant to Rules 12(b)(2), 12(b)(3), and 12(b)(6) of the Federal Rules of Civil Procedure,

the Democratic National Committee, DNC Services Corporation, Perkins Coie LLP, Marc Elias,

and Michael Sussmann (collectively, “Defendants”), hereby move this Court to dismiss the

Complaint of Carter Page, Global Energy Capital LLC, and Global Natural Gas Ventures LLC

(collectively, “Plaintiffs”). Defendants are concurrently submitting a Memorandum of Law in

Support of this Motion.



 Dated: March 16, 2020                              Respectfully submitted,


                                                    /s/ Terra Reynolds_________________
                                                    Terra Reynolds (Bar No. 6278858)
                                                    LATHAM & WATKINS LLP
                                                    330 North Wabash Avenue, Suite 2800
                                                    Chicago, IL 60611
                                                    terra.reynolds@lw.com

                                                    Kathryn Ruemmler (pro hac vice pending)
                                                    Stephen P. Barry (pro hac vice pending)

                                                1
Case: 1:20-cv-00671 Document #: 26 Filed: 03/16/20 Page 2 of 2 PageID #:80




                                        LATHAM & WATKINS LLP
                                        555 Eleventh Street, NW, Suite 1000
                                        Washington, D.C. 20004
                                        Telephone: (202) 637-2200
                                        kathryn.ruemmler@lw.com
                                        stephen.barry@lw.com

                                        Nicholas L. McQuaid (pro hac vice pending)
                                        Matthew S. Salerno (pro hac vice pending)
                                        LATHAM & WATKINS LLP
                                        885 Third Avenue,
                                        New York, N.Y. 10022
                                        Telephone: (212) 906-1200
                                        nicholas.mcquaid@lw.com
                                        matthew.salerno@lw.com
                                        Counsel for Defendants




                                    2
